DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
The applicant argues on page 6 and 7 that the prior art does not teach a plurality of connecting portions. This argument is not persuasive because the term “connecting portions” is broad and is not limited to the structure disclosed by the applicant. Connecting portions can comprise other connecting structures besides structure 6 such as those shown in the prior art as discussed in the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 9, it is unclear whether the plurality of connection portions are the same as those in claim 1. Appropriate connection is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamano et al. (JP 2018098420).
In re claim 1, Yamano, in figures 1-14, discloses a superconducting magnet apparatus comprising: a bobbin around which superconducting wires are wound to constitute a superconducting coil (40); a tubular first wiring-holding portion (112) arranged adjacently to the bobbin on one side of an axial direction of the bobbin; and a plate-shaped second wiring-holding portion (111) connected to the first wiring-holding portion on the one side in the axial direction, wherein a plurality of lead lines (100), being the superconducting wires having been drawn from the bobbin, are wound on the first wiring-holding portion, extend to the second wiring-holding portion, and are fastened to grooves (211, 212, and grooves formed in member 30) formed on the second wiring-holding portion, with ends thereof being connected (as best seen in figure 2), the second wiring-holding portion comprises a plurality of connection portions at which the lead lines are connected (any portions of the lead lines connected to the second wiring holding portion meet this limitation), and in a direction orthogonal to the axial direction, an outer diameter of the second wiring-2Application No. 15/931,498Attorney Docket No. 018800-000002holding portion is greater than an outer diameter of the first wiring-holding portion (as seen in figures 8-9).
In re claim 4, Yamano, in figures 1-14, discloses that the superconducting wires are tape-shaped wires (as seen in figure 1 and other figures).
In re claim 5, Yamano, in figures 1-14, discloses that the superconducting wires are fastened to the second wiring-holding portion in a coiled shape or a linear shape or a curved shape (as seen in the figures).
In re claim 6, Yamano, in figures 1-14, discloses that the superconducting wires are fastened to the first wiring-holding portion and the second wiring-holding portion with an adhesive agent (see paragraph 35 discussing curable resin/epoxy being used for this purpose).
In re claim 7, Yamano, in figures 1-14, discloses a persistent-current switch (63), wherein the persistent-current switch is arranged at a site different from the second wiring-holding portion (as seen in the figures).
In re claim 8, Yamano teaches the superconducting coils but does not disclose the no-insulation process of winding. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e superconducting coil, does not depend on its method of production, i.e. winding by intra layer no insulation. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
In re claim 9, Yamano teaches a plurality of connection portions are formed on the second wiring-holding portion (any portion where the wiring is connected to the holding portion is a connection portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano et al. (JP 2018098420).
In re claim 2, Yamano teaches the claimed device except for additional wire holding portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used two or more wire holding portions for the wires, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, paragraph 37, the applicant has not disclosed any criticality for the claimed limitations.
In re claim 3, Yamano teaches the claimed device except for showing the claimed diameter relationship. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the outer diameter of the first wire holding portion greater than or equal to an outer diameter of a body of the bobbin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837